Case: 1:20-cv-00388-SJD-SKB Doc #: 14 Filed: 03/22/21 Page: 1 of 2 PAGEID #: 141

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jason Antonio Curtis Lee McCrary, et al.,
Plaintiff(s),
Case Number: 1:20cv388

_ Judge Susan J. Dlott

Governor DeWine, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States Magistrate
Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the
pleadings and filed with this Court on February 1, 2021 a Report and Recommendation (Doc. 11).

Plaintiffs McCrary and Cornett filed motions for extensions of time to file objections to the
Report and Recommendation (Does. 12 and 13). The Court granted their motions and they were to
file their objections by March 16, 2021, which they failed to do.

Noting that no objections have been filed thereto and that the time for filing such objections
under Fed. R. Civ. P. 72(b) expired on March 16, 2021, the Court hereby ADOPTS the Report and
Recommendation.

Accordingly, it is ORDERED that plaintiffs Jacobs, Delgato, Jackson, Nadler, and Burton are
DISMISSED as parties to this case for want of prosecution.

The complaint is DISMISSED with prejudice pursuant to 28 U.S.C. § § (e)(2)(B) and
1915A(b)(1).

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order adopting
Case: 1:20-cv-00388-SJD-SKB Doc #: 14 Filed: 03/22/21 Page: 2 of 2 PAGEID #: 142

the Report and Recommendation will not be taken in good faith. Therefore, plaintiffs are DENIED

leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6" Cir. 1997).

IT IS SO ORDERED.

Hiahis Q tt.

~ Judge Susan J. Dlot
United States Distric¥Court
